UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-22273 Nuveen Pennsylvania Municipal Value Fund (Exact name of registrant as specified in charter) Nuveen Investments 333 West Wacker Drive, Chicago, Illinois 60606 (Address of principal executive offices) (Zip code) Kevin J. McCarthy Vice President and Secretary 333 West Wacker Drive, Chicago, Illinois 60606 (Name and address of agent for service) Registrant's telephone number, including area code: 312-917-7700 Date of fiscal year end:4/30 Date of reporting period:1/31/11 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Schedule of Investments Portfolio of Investments (Unaudited) Nuveen Pennsylvania Municipal Value Fund (NPN) January 31, 2011 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Consumer Staples – 3.6% (3.7% of Total Investments) $ 650 District of Columbia Tobacco Settlement Corporation, Tobacco Settlement Asset-Backed Bonds, No Opt. Call BBB $ 626,977 Series 2001, 6.500%, 5/15/33 Education and Civic Organizations – 9.7% (10.1% of Total Investments) Delaware County Authority, Pennsylvania, Revenue Bonds, Neumann College, Series 2008, 10/18 at 100.00 BBB 6.000%, 10/01/30 Lehigh County General Purpose Authority, Pennsylvania, College Revenue Bonds, Muhlenberg 2/19 at 100.00 A+ College Project, Series 2009, 5.250%, 2/01/39 Montgomery County Higher Education and Health Authority, Pennsylvania, Revenue Bonds, Arcadia 4/16 at 100.00 BBB+ University, Series 2006, 5.000%, 4/01/36 – RAAI Insured 50 Philadelphia Authority for Industrial Development, Pennsylvania, Revenue Bonds, MaST Charter 8/20 at 100.00 BBB+ School Project, Series 2010, 6.000%, 8/01/35 Wilkes-Barre Finance Authority, Pennsylvania, Revenue Bonds, University of Scranton, Series 11/20 at 100.00 A 2010, 5.000%, 11/01/40 Total Education and Civic Organizations Health Care – 27.1% (27.9% of Total Investments) Allegheny County Hospital Development Authority, Pennsylvania, University of Pittsburgh Medical No Opt. Call Aa3 Center Revenue Bonds, Series 2009A, 5.500%, 8/15/34 Geisinger Authority, Montour County, Pennsylvania, Health System Revenue Bonds, Geisinger 6/19 at 100.00 AA Health System, Series 2009A, 5.250%, 6/01/39 Hospital Authority of Delaware County, Indiana, Hospital Revenue Bonds, Cardinal Health 8/16 at 100.00 Baa3 System, Series 2006, 5.000%, 8/01/24 Illinois Finance Authority, Revenue Bonds, OSF Healthcare System, Series 2007A, 11/17 at 100.00 A 5.750%, 11/15/37 Pennsylvania Economic Development Financing Authority, Health System Revenue Bonds , Albert No Opt. Call Baa1 Einstein Healthcare, Series 2009A, 6.250%, 10/15/23 Philadelphia Hospitals and Higher Education Facilities Authority, Pennsylvania, Hospital 5/11 at 100.00 BBB Revenue Bonds, Temple University Hospital, Series 1993A, 6.625%, 11/15/23 Southcentral Pennsylvania General Authority, Revenue Bonds, Hanover Hospital Inc., Series 12/15 at 100.00 BBB– 2005, 5.000%, 12/01/29 – RAAI Insured St. Mary Hospital Authority, Pennsylvania, Health System Revenue Bonds, Catholic Health East, 5/19 at 100.00 A1 Series 2009D, 6.250%, 11/15/34 Wisconsin Health and Educational Facilities Authority, Revenue Bonds, ProHealth Care, Inc. 2/14 at 100.00 A+ Obligated Group, Series 2009, 6.625%, 2/15/32 Total Health Care Housing/Multifamily – 4.6% (4.7% of Total Investments) 50 Pennsylvania Higher Educational Facilities Authority, Revenue Bonds, Edinboro University No Opt. Call BBB– Foundation Student Housing Project, Series 2010, 6.000%, 7/01/43 Pittsburgh Urban Redevelopment Authority, Pennsylvania, Multifamily Housing Revenue Bonds, Eva 10/19 at 100.00 Aaa P. Mithcell Residence Project, Series 2009, 5.100%, 10/20/44 Total Housing/Multifamily Housing/Single Family – 4.4% (4.5% of Total Investments) Pennsylvania Housing Finance Agency, Single Family Mortgage Revenue Bonds, Series 2009-105-C, 4/19 at 100.00 AA+ 5.000%, 10/01/39 Long-Term Care – 4.3% (4.4% of Total Investments) Montgomery County Industrial Development Authority, Pennsylvania, Retirement Communities 11/19 at 100.00 BBB+ Revenue Bonds, ACTS Retirement – Life Communities, Inc. Obligated Group, Series 2009A-1, 6.250%, 11/15/29 Tax Obligation/General – 4.0% (4.1% of Total Investments) Bethel Park School District, Allegheny County, Pennsylvania, General Obligation Bonds, Series 8/19 at 100.00 Aa2 2009, 5.100%, 8/01/33 Tax Obligation/Limited – 16.7% (17.3% of Total Investments) Guam Government, Limited Obligation Section 30 Revenue Bonds, Series 2009A, 5.750%, 12/01/34 12/19 at 100.00 BBB– Harrisburg Parking Authority, Dauphin County, Pennsylvania, Guaranteed Parking Revenue Bonds, 11/16 at 100.00 N/R Series 2007R, 4.250%, 5/15/21 – SYNCORA GTY Insured Philadelphia Municipal Authority, Philadelphia, Pennsylvania, Lease Revenue Bonds, Series No Opt. Call A2 2009, 6.500%, 4/01/34 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue Bonds, First Subordinate Series 8/19 at 100.00 A+ 2009A, 6.000%, 8/01/42 Total Tax Obligation/Limited Transportation – 5.5% (5.6% of Total Investments) Delaware River Port Authority, New Jersey and Pennsylvania, Revenue Bonds, Series 2010E, 1/20 at 100.00 A– 5.000%, 1/01/40 Pennsylvania Turnpike Commission, Motor License Fund-Enhanced Subordinate Special Revenue Bonds, Series 2010A: 0.000%, 12/01/34 12/20 at 100.00 AA 5.000%, 12/01/38 No Opt. Call Aa3 50 Pennsylvania Turnpike Commission, Turnpike Revenue Bonds, Subordinate Lien, Refunding Series 12/19 at 100.00 A– 2009B-1, 5.000%, 12/01/37 30 Susquehanna Area Regional Airport Authority, Pennsylvania, Airport System Revenue Bonds, 1/13 at 100.00 Baa3 Series 2003A, 5.000%, 1/01/28 – AMBAC Insured (Alternative Minimum Tax) Susquehanna Area Regional Airport Authority, Pennsylvania, Airport System Revenue Bonds, 1/13 at 100.00 Baa3 Series 2003B, 5.000%, 1/01/33 – AMBAC Insured Total Transportation Utilities – 2.8% (2.9% of Total Investments) Delaware County Industrial Development Authority, Pennsylvania, Resource Recovery Revenue 4/11 at 100.00 BB+ Refunding Bonds, Series 1997A, 6.100%, 7/01/13 (Mandatory put 1/01/13) Water and Sewer – 14.3% (14.8% of Total Investments) Chester County Industrial Development Authority, Pennsylvania, Water Facilities Revenue Bonds, 2/17 at 100.00 AA– Aqua Pennsylvania Inc. Project, Series 2007A, 5.000%, 2/01/40 – FGIC Insured New York City Municipal Water Finance Authority, New York, Water and Sewerage System Revenue 6/19 at 100.00 AA+ Bonds, Tender Option Bond Trust 3484, 17.712%, 6/15/33 (IF) Philadelphia, Pennsylvania, Water and Wastewater Revenue Bonds, Series 2009A: 5.250%, 1/01/32 1/19 at 100.00 A1 5.250%, 1/01/36 1/19 at 100.00 A1 Total Water and Sewer $ 18,245 Total Investments (cost $16,914,819) – 97.0% Other Assets Less Liabilities – 3.0% Net Assets Applicable to Common Shares – 100% $ 17,591,825 Fair Value Measurements In determining the fair value of the Fund’s investments, various inputs are used. These inputs are summarized in the three broad levels listed below: Level 1 – Quoted prices in active markets for identical securities. Level 2 – Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 – Significant unobservable inputs (including management’s assumptions in determining the fair value of investments). The inputs or methodologies used for valuing securities are not an indication of the risk associated with investing in those securities. The following is a summary of the Fund’s fair value measurements as of January 31, 2011: Level 1 Level 2 Level 3 Total Investments: Municipal Bonds $
